Citation Nr: 0319241	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1990 to June 1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for schizophrenia, and also continued a 10 percent 
disability evaluation for migraine headaches.  The veteran 
initiated the appeal, and the RO provided a Statement of the 
Case (SOC) in December 1998.

In August 2000, the Board remanded the veteran's claims to 
the RO for additional evidentiary development.  Thereafter, 
in May 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it determined that new and material 
evidence had not been presented to reopen the previously 
denied claim of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.  

By RO rating decision in May 2003, the service-connected 
migraine headaches disorder was assigned the maximum 
available schedular rating of 50 percent, effective May 8, 
2002, rendering the increased rating claim moot as a full 
grant of the benefits sought.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The Board notes that in March, July, and December 1997 rating 
decisions, the RO denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  To date, the veteran has not expressed disagreement 
with respect to either of those determinations as to PTSD.  
Thus, those matters are not currently on appeal before the 
Board.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied 
entitlement to service connection for schizoaffective 
disorder.  The veteran was advised of that rating decision in 
a November 1995 letter, and did not appeal.

2.  Evidence submitted in since the October 1995 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, wherein the RO denied 
entitlement to service connection for schizoaffective 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2002).

2.  The evidence submitted since the October 1995 final 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for paranoid schizophrenia 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, the 
Board Remand, the SSOC, and associated correspondence issued 
since the veteran filed her claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in the correspondence issued in May 2003.  The 
RO also advised the veteran of the evidence obtained and 
considered in deciding her claim in the May 2003 SSOC.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
in file which provided VCAA notice).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The evidence which was of record prior to the October 1995 
rating decision wherein the RO denied entitlement to service 
connection for PTSD, depression, and schizoaffective disorder 
is reported in pertinent part below.

The service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.

VA treatment records dated in December 1994 show that the 
veteran was seen with complaints of stress.  The impressions 
were "rule out" drug abuse and depression.  

VA hospitalization report dated in April 1995 shows that the 
veteran was admitted for treatment of psychosis, depression, 
and PTSD.  The discharge diagnoses were schizophrenia, 
paranoid type, and PTSD, mild, Persian Gulf War.  

VA hospitalization report dated in June 1995 shows that the 
veteran was admitted with complaints of depression and 
nervousness, auditory hallucinations, sleep deprivation, and 
crying spells.  The discharge diagnosis was depressive 
disorder, not otherwise specified.  

Evidence submitted since the October 1995 rating decision 
wherein the RO denied entitlement to service connection for 
schizoaffective disorder is reported in pertinent part below.

VA hospitalization report dated in May 1995 shows that the 
veteran was readmitted to psychiatry for a revision of 
discharge planning.  

Private medical records dated in November 1995 show that the 
veteran was hospitalized with a history of paranoid 
schizophrenia and "rule out" major depressive episode.  

VA hospitalization report dated in January 1996 shows that 
the veteran presented with confusion, picking up invisible 
objects in the air.  The discharge diagnosis was depressive 
disorder with psychotic features.  

VA treatment records dated from February to May 1996 show 
that the veteran participated in group therapy for 
depression.  

VA treatment records dated in May 1996 show that veteran 
participated in the Substance Abuse Treatment Program.  

Private medical records dated from July to August 1997 show 
that the veteran received treatment for schizoaffective 
disorder.  

In a an October 1997 statement from the VET Center, DK, MSW, 
reported that the veteran had been an active client since 
June 1995.  The veteran reported that a soldier from another 
unit raped her while she was on watch alone in a foxhole.  
The rapist threatened to kill her and family if she ever 
told.  After the rape, she forced herself to return to her 
watch.  The counselor opined that the in-service rape had 
profoundly and severely disabled the veteran.

VA treatment records dated form May 1997 to January 1998 show 
that the veteran was treated depression, substance abuse, and 
PTSD.

VA treatment records dated from May 1998 to October 1999 show 
that that the veteran was treated for PTSD and psychosis, not 
otherwise specified.  

Private medical records from December 1995 to July 2001 show 
that the veteran was treated for chronic paranoid 
schizophrenia and PTSD.

VA treatment records dated from January 1996 to March 2003 
show that the veteran was treated for PTSD, depression, and 
psychosis, not otherwise specified.  

In March 2003, the Social Security Administration (SSA) 
continued the veteran's previously granted award of 
disability benefits, based upon her psychiatric disorder of 
paranoid schizophrenia and other functional psychotic 
disorders. 

III.  Legal Analysis 

In October 1995, the RO denied the veteran's claim of 
entitlement to service connection for schizoaffective 
disorder.  Because the veteran did not initiate an appeal as 
to that rating decision within one year of receiving 
notification, the Board finds that, under the law, that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  However, 
that change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia, and to have considered the claim on a 
de novo basis in the April 1998 rating decision, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new-and-material-evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for schizoaffective 
disorder in October 1995.  That decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. 
App. at 285.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for paranoid schizophrenia.  In October 1995, the 
RO determined that there was no evidence that paranoid 
schizophrenia was incurred in or aggravated by service or 
within the applicable one-year presumptive period thereafter.  
None of the evidence submitted or identified by the veteran 
since October 1995 addresses the reasons for the RO's denial.  
In other words, while she has submitted evidence of variously 
diagnosed mental disorders, to include paranoid 
schizophrenia, she has not proffered any competent evidence 
that etiologically relates her paranoid schizophrenia to any 
incident or event of her active military service.  

With respect to the SSA Continuance of Disability 
Determination, this evidence is new to the extent that it was 
not previously of record, but it is not material.  The SSA 
benefits are evidence of the veteran's current disability 
status under SSA criteria, but they do not address incurrence 
of such disability, or manifestations thereof, in service or 
within the first post-service year.  Accordingly, the SSA 
records do not assist the veteran in relating paranoid 
schizophrenia to the appellant's active military service, 
which ended in 1991.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran may believe in the 
validity of her claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Clearly, the veteran's personal conviction that her 
paranoid schizophrenia originated in service or is related to 
service is not competent evidence, as such a finding requires 
highly specialized knowledge.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence to warrant reopening her claim of entitlement to 
service connection for paranoid schizophrenia.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for paranoid 
schizophrenia is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

